    Case 2:16-cv-01269-DB Document 105-3 Filed 01/22/20 Page 1 of 2




                  
                  
              (;+,%,7&
                  
                  
                   
    Case 2:16-cv-01269-DB Document 105-3 Filed 01/22/20 Page 2 of 2




PETER EVANS – TRIAL TESTIMONY IN THE PAST FOUR YEARS



MKB Constructors vs American Zurich – Federal Court, Seattle, Washington, Case
#CV-12-1811-NC, Defense Counsel Mound Cotton, et al, Emeryville, CA

Star Insurance vs. Sunwest Metals – Federal Court, Orange County, CA, Case No. SACV
13-1930 DOC (DFMx), Plaintiff Counsel Woolls & Peer, Los Angeles, CA

SST Hospitality vs. Gordon Associates – San Mateo County, CA, Case No. CIV521502,
Defense Counsel Cresswell, Echeguren et al., Oakland, CA

Action Response Team Inc. vs. Big Bear Enterprises Inc. – San Bernardino, CA Case No.
CIVDS 1413192, Defense Counsel (for Western Heritage Insurance Company) Cozen
O’Connor, Los Angeles, CA
